CLD-184                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1997
                                      ___________

                         IN RE: ARTHUR D’AMARIO, III,
                                                Petitioner
                      ____________________________________

                     On a Petition for Writ of Mandamus from the
               United States District Court for the District of New Jersey
                      (Related to D.N.J. Crim. No. 06-cr-00112)
                     ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 May 24, 2012
      Before: RENDELL, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: June 14, 2012)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      In 2006, D’Amario was convicted in the District Court of threatening a United

States Judge, in violation of 18 U.S.C. § 115(a)(1)(B), and he was sentenced to 84

months’ imprisonment. Recently, D’Amario filed a petition for a writ of mandamus,

alleging that he is scheduled to be released from prison in June 2012, although D’Amario

argues that he should have been released already, and that Judge Diamond, who presided

over D’Amario’s jury trial, has conspired with United States Probation Officer Scherrer

to deny D’Amario the opportunity to transition into a halfway house and to be released
into the jurisdiction of his choice. D’Amario asks this Court to (1) compel Judge

Diamond to cease interfering with the Bureau of Prisons’s decision about where to

release D’Amario, and (2) to compel Officer Scherrer to cease falsifying reports and

threatening D’Amario, particularly because, in D’Amario’s view, his sentence has

already expired.

       Mandamus is an “extraordinary remedy” that we award only when a petitioner

demonstrates, among other things, a “clear and indisputable” right to relief. In re

Pressman-Gutman Co., 459 F.3d 383, 398-99 (3d Cir. 2006). Mandamus lies only when

there is no other remedy to obtain the relief sought. See Mallard v. U.S. Dist. Court for

S. Dist. of Iowa, 490 U.S. 296, 309 (1989). D’Amario has plainly failed to meet this high

standard. His petition includes no evidence, beyond his bare allegations, that either Judge

Diamond or Officer Scherrer has acted inappropriately in any respect.

       Accordingly, we will deny the petition.




                                             2